Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14th May 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claim 1 cites “an electronic reliability checker that examines possible data transmission routes between computerized data transmission nodes… / an electronic bandwidth checker configured to calculate bandwidth allocations and a flow routing plan for the network topology… / an electronic resource planner that applies the network mapping reliability score from the electronic reliability checker” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because modules are lack corresponding structure for performing the claimed function in the discloser.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “can be” in claim 12 is a relative term which renders the claim indefinite.  The term “can be” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 1 limitation “an electronic reliability checker that examines possible data transmission routes between computerized data transmission nodes… / an electronic bandwidth checker configured to calculate bandwidth allocations and a flow routing plan for the network topology… / an electronic resource planner that applies the network mapping reliability score ” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Paragraph 0037 of the applicant’s specification cites “Embodiments of the invention may comprise specialized electronic components, specialized electronic circuits, specialized hardware, computerized software and/or hardware that may identify in/for a large computer network” and it is interpreted that the checker / planner may be software only and therefore, lack of structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 3 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Frantz et al (US 2010/0290336 A1) in view of Liu et al (Flexible distributed control plane deployment).
Claim 1. Frantz shows an electronic data transmission scheduling system for a computer network having a plurality of computerized data transmission nodes and a plurality of electronic aggregators (fig. 2: NEs), wherein  	each computerized data transmission node of the plurality of computerized data transmission nodes has at least one data transmission link of a plurality of data transmission links to another computerized data transmission node of the plurality of computerized data transmission nodes (Table 1: LA – LJ reserved bandwidths), and wherein  	each electronic aggregator of the plurality of electronic aggregators forwards data to a set of computerized data transmission nodes of the plurality of computerized data transmission nodes (fig. 2), a configuration of the plurality of computerized data transmission nodes and the plurality of data transmission links collectively forming a network topology ([0007]: providing a protection mode, to be assigned to all the GBW-services belonging to a given protected TC; said protection mode comprising the step of configuring and reserving bandwidth for each network resource employed by the GBW-service active-route and comprising the step of configuring, without reserving bandwidth, the network resources employed by the GBW-service alternative-routes; [0028]: warning the user in configuring a new GBW-service when the reserved bandwidth of any link would exceed the maximum available bandwidth of said link and, by the user, selecting whether to cancel the configuration of that service or to configure the new GBW-service and mark as overbooked all the GBW-services using said link).Frantz does not expressly describe wherein  	the electronic data transmission scheduling system, comprising:  	an electronic reliability checker that examines possible data transmission routes between computerized data transmission nodes of the plurality of computerized data transmission nodes and data transmission links of the plurality of data transmission links to determine a network mapping reliability score for the network topology, wherein  	the network mapping reliability score represents a probability that an electronic aggregator of the plurality of the electronic aggregators connects to at least one computerized data transmission node of a set of computerized data transmission nodes given computerized data transmission node and data transmission link failure probabilities;  	an electronic bandwidth checker configured to calculate bandwidth allocations and a flow routing plan for the network topology, wherein the electronic bandwidth checker develops calculated bandwidth allocations and the flow routing plan by testing Liu teaches features of: 	an electronic reliability checker that examines possible data transmission routes between computerized data transmission nodes of the plurality of computerized data transmission nodes and data transmission links of the plurality of data transmission links to determine a network mapping reliability score (Rmin) for the network topology (page 3 Section V col. 1 para 1 "[...] the reliability of a system is defined as the probability that the system operates without failure [...] the reliability of an aggregator corresponds to the probability controller during the interval" and page 3 Section V.A col. 1 last para - col. 2 first para "The reliability of node j is represented as R( G, j, C) (among | C|controllers), capturing the probability of node j connecting with at least one of the operational controllers. Solutions satisfying the constraints given topological conditions and reliability threshold 8B are found by Rmin= min R"), wherein  	the network mapping reliability score represents a probability that an electronic aggregator of the plurality of the electronic aggregators connects to at least one computerized data transmission node of a set of computerized data transmission nodes (page 3 Section V col. 1 para 1 “[...] the reliability of a system is defined as the probability that the system operates without failure [...] the reliability of an aggregator corresponds to the probability that _an during the interval") given computerized data transmission node and data transmission link failure probabilities (page 4 Section V.B col. 1 para 2 "[...| computes the set of the disjoint paths from a node j to all the controllers C, noted as kj. Given the [.i.d operational probability of links/nodes on each disjoint path, we can calculate the failure probability of each path, noted as Fk, k € xj. Then, compute the —R{ G, j, C)"); an electronic bandwidth checker configured to calculate bandwidth allocations (reserved bandwidth capacity on each link) and a flow routing plan (F= [...] the set of all the control traffic) for the network topology, wherein the electronic bandwidth checker develops calculated bandwidth allocations and the flow routing plan by testing different combinations (Let xf denote all the possible non-loop paths for f < F) of data transmission links from the plurality of data transmission links and different combinations computerized data transmission nodes of the plurality of computerized data transmission nodes (page 3 Section V.A col. 2 para 2 "Let ue be the reserved bandwidth capacity on each link e ¢ E for control plane traffic. Suppose (sf, tf) being the (source, sink) of control traffic flow f. Let di denotes the demand (throughput) of f. Let F= {f= (sf, tf, df} } be the set of all the control! traffic. Let Fc < F be the inter-controller traffic that Fc= {f= (sf, tf, df} jsf e C, tfe C}\. Let xf denote all the possible non-loop paths for f¢ F, and let k= uff. Let variable X(K) denote the amount of flow sent along path K, VK € k"); andan electronic resource planner that applies the network mapping reliability score from the electronic reliability checker, traffic characteristics and demands (page 4 Section V.D col. 1 Traffic estimation), and the calculated bandwidth allocations and the flow routing plan from the electronic bandwidth checker (page 4 Section V.B para 1 "The cost (energy) function for evaluating a mapping is defined in Eqn (8) The Ais calculated in the routability checking step. It is an indicator on whether control traffic is routable (A 21) or not (A <1). When both routability and reliability constraints are satisfied, the cost function reaches its minimum value 0", wherein the cost is a function of Rmin the reliability score and A wherein A is defined on page 4 Section V.E para 2 "A reflects the ratio of the traffic can be routed over the current injected traffic. If the we get A 21, the current traffic is routable and all link utilizations are less than one. The interpretation is that more traffic variation can be tolerated with larger A") to evaluate and develop a computer-implementable deployment strategy (page 2 Section IV.A para 1 “First, the control instances must be placed in a way to Satisfy the given constraints related to e.g. reliability and scalability") that directs rearrangement of the network topology (page 2 Section IV.B col. 2 para 1-2 "The process of finding a feasible solution satisfying all conditions includes iteration over the four steps until the end condition is met, which means the limit of iterations is reached or the solution is found” and see Figure 1B"), by calculating and evaluating a trade-off between the network mapping reliability score, estimated bandwidth demands, the calculated bandwidth allocations and the flow routing plan that satisfies predetermined requirements for reliability and bandwidth (page 5 Section V.F col. 1 para 1 "This method allows for estimating, for example, the maximum Rmin(defined in Section V-A), satisfying constraints ue on the bandwidth, or similarly, the minimum bandwidth needed for guaranteeing a given reliability threshold constraint B").It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Liu in the system of Frantz to avoid excessive bandwidth usage and congestion.
Claim 2. Frantz, modified by Liu, shows the electronic data transmission scheduling system of claim 1, wherein the electronic reliability checker determines the network mapping reliability score for the network topology relative to a predetermined reliability requirement, wherein the electronic reliability checker further determines the network mapping reliability score by calculating a lower reliability bound (Liu, page 5 Section V.F col. 1 para 7 "reliability threshoid constraint B"). 
Claim 3. Frantz, modified by Liu, shows the electronic data transmission scheduling system of claim 1, wherein the electronic bandwidth checker calculates bandwidth allocations and the routing plan for the network topology to ensure flow routability in line with predetermined bandwidth requirements (Liu, page 3 Section V.A col. 2 para 2 "Let ue be the reserved bandwidth capacity on each link e € E for control plane traffic), by evaluating routability of different combinations of inter-traffic between computerized data transmission nodes in the plurality of computerized data transmission nodes given the network topology and estimated traffic characteristics and flow demands (Liu, page 3, Suppose (sf, tf) being the (source, sink) of control traffic flow f. Let df denotes the demand (throughput) of f. Let F= {f= (sf, tf, df} } be the set of ail the control traffic. Let Fe ¢ F be the inter-controller traffic that Fc= {f= (sf, tf, df) |sf < C, tfe C}. Let «f denote all the possible non-), wherein the network topology comprises  	a mapping of the plurality of computerized data transmission nodes to the network topology and associations between computerized data transmission nodes and the plurality of computerized data transmission nodes (Liu, page 4 Section V.B para 1 "The cost (energy) function for evaluating a mapping is defined in Eqn (8) The Ais calculated in the routability checking step. It is an indicator on whether control traffic is routable (A 21) or not (A <1). When both routability and reliability constraints are satisfied, the cost function reaches its minimum value 0", wherein the cost is a function of Rmin the reliability score and A wherein A is defined on page 4 Section V.E para 2 "A reflects the ratio of the traffic can be routed over the current injected traffic. If the we get A 21, the current traffic is routable and all link utilizations are less than one. The interpretation is that more traffic variation can be tolerated with larger A"). 
Claim 12. Frantz shows a method for electronic data transmission scheduling for a computer network having a plurality of computerized data transmission nodes and a plurality of electronic aggregators (fig. 2: NEs), wherein  	each computerized data transmission node of the plurality of computerized data transmission nodes has at least one data transmission link of a plurality of data transmission links to another computerized data transmission node of the plurality of computerized data transmission nodes (Table 1: LA – LJ reserved bandwidths), and wherein  	each electronic aggregator of the plurality of electronic aggregators forwards data to a set of computerized data transmission nodes of the plurality of computerized data transmission nodes (fig. 2), a configuration of the plurality of computerized data transmission nodes and the plurality of data transmission links collectively forming a network topology ([0007]: providing a protection mode, to be assigned to all the GBW-services belonging to a given protected TC; said protection mode comprising the step of configuring and reserving bandwidth for each network resource employed by the GBW-service active-route and comprising the step of configuring, without reserving bandwidth, the network resources employed by the GBW-service alternative-routes; [0028]: warning the user in configuring a new GBW-service when the reserved bandwidth of any link would exceed the maximum available bandwidth of said link and, by the user, selecting whether to cancel the configuration of that service or to configure the new GBW-service and mark as overbooked all the GBW-services using said link). Frantz does not expressly describe the method for electronic data transmission scheduling, comprising:  	examining possible data transmission routes between computerized data transmission nodes of the plurality of computerized data transmission nodes and data transmission links of the plurality of data transmission links by an electronic reliability checker that to determine a network mapping reliability score for the network topology, wherein  	the reliable data transmission reliability represents a probability that an electronic aggregator of the plurality of the electronic aggregators connects to at least one computerized data transmission node of a set of data transmission nodes given computerized data transmission node and data transmission link failure probabilities; Liu teaches features of: 	examining possible data transmission routes between computerized data transmission nodes of the plurality of computerized data transmission nodes and data transmission links of the plurality of data transmission links by an electronic reliability checker that to determine a network mapping reliability score (Rmin) for the network topology (page 3 Section V col. 1 para 1 "[...] the reliability of a system is defined as the probability that the system operates without failure [...] the reliability of an aggregator corresponds to the probability controller during the interval" and page 3 Section V.A col. 1 last para - col. 2 first para "The reliability of node j is represented as R( G, j, C) (among | C|controllers), capturing the probability of node j connecting with at least one of the operational controllers. Solutions satisfying the constraints given topological conditions and reliability threshold 8B are found by Rmin= min R"), wherein  	the reliable data transmission reliability represents a probability that an electronic aggregator of the plurality of the electronic aggregators connects to at least one computerized data transmission node of a set of data transmission nodes given computerized data transmission node and data transmission link failure probabilities (page 3 Section V col. 1 para 1 “[...] the reliability of a system is defined as the probability that the system operates without failure [...] the reliability of an aggregator corresponds to the probability that _an during the interval") calculating a flow routing plan and bandwidth allocations for the network topology by an electronic bandwidth checker (page 4 Section V.B col. 1 para 2 "[...| computes the set of the disjoint paths from a node j to all the controllers C, noted as kj. Given the [.i.d operational probability of links/nodes on each disjoint path, we can calculate the failure probability of each path, noted as Fk, k € xj. Then, compute the —R{ G, j, C)"); the electronic bandwidth checker develops calculated bandwidth allocations and a flow routing plan by testing different combinations of data transmission links from the plurality of data transmission links and different combinations computerized data transmission nodes of the plurality of computerized data transmission nodes and computes whether all flows can be routed without overloading any data transmission link relative to bandwidth requirements (F= [...] the set of all the control traffic) for the network topology, wherein the electronic bandwidth checker develops calculated bandwidth allocations and the flow routing plan by testing different combinations (Let xf denote all the possible non-loop paths for f < F); preparing a computer-implementable deployment strategy that directs rearrangement of the network topology by an electronic resource planner that applies the network mapping reliability score from the electronic reliability checker, traffic characteristics and demands (page 5 Section V.F col. 1 para 1 "This method allows for estimating, for example, the maximum Rmin(defined in Section V-A), satisfying constraints ue on the bandwidth, or similarly, the minimum bandwidth needed for guaranteeing a given reliability threshold constraint B"); routing plan and the calculated bandwidth allocation from the electronic bandwidth checker to evaluate and calculate trade-offs between the network mapping reliability score (page 4 Section V.B para 1 "The cost (energy) function for evaluating a mapping is defined in Eqn (8) The Ais calculated in the routability checking step. It is an indicator on whether control traffic is routable (A 21) or not (A <1). When both routability and reliability constraints are satisfied, the cost function reaches its minimum value 0", wherein the cost is a function of Rmin the reliability score and A wherein A is defined on page 4 Section V.E para 2 "A reflects the ratio of the traffic can be routed over the current injected traffic. If the we get A 21, the current traffic is routable and all link utilizations are less than one. The interpretation is that more traffic variation can be tolerated with larger A"); the calculated bandwidth allocation, such that the computer-implementable deployment strategy satisfies predetermined requirements for reliability and bandwidth (page 3 Section V.A col. 2 para 2 "Let ue be the reserved bandwidth capacity on each link e ¢ E for control plane traffic. Suppose (sf, tf) being the (source, sink) of control traffic flow f. Let di denotes the demand (throughput) of f. Let F= {f= (sf, tf, df} } be the set of all the control! traffic. Let Fc < F be the inter-controller traffic that Fc= {f= (sf, tf, df} jsf e C, tfe C}\. Let xf denote all the possible non-loop paths for f¢ F, and let k= uff. Let variable X(K) denote the amount of flow sent along path K, VK € k"); and 	wherein the electronic resource planner scheduling system further comprises (page 4 Section V.D col. 1 Traffic estimation), mapping and association of computerized data transmission nodes and estimation of traffic characteristics and demands (page 2 Section IV.A para 1 “First, the control instances must be placed in a way to Satisfy the given constraints related to e.g. reliability and scalability"; page 2 Section IV.B col. 2 para 1-2 "The process of finding a feasible solution satisfying all conditions includes iteration over the four steps until the end condition is met, which means the limit of iterations is reached or the solution is found” and see Figure 1B"),.It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the features as taught by Liu in the method of Frantz to avoid excessive bandwidth usage and congestion.
Claim 13. Frantz, modified by Liu, shows the method for electronic data transmission scheduling of claim 12, the method further comprising:  	determining by the electronic reliability checker the network mapping reliability score for the network topology relative to a predetermined reliability requirement by Liu, page 5 Section V.F col. 1 para 7 "reliability threshoid constraint B"). 
Claim 14. Frantz, modified by Liu, shows the method for electronic data transmission scheduling of claim 12, further comprising:  	determining bandwidth allocations and routing plan by the electronic bandwidth checker for the network topology (Liu, page 3 Section V.A col. 2 para 2 "Let ue be the reserved bandwidth capacity on each link e € E for control plane traffic) by:  	evaluating a routing plan and the routability of different combinations of inter-traffic between computerized data transmission nodes and the plurality of computerized data transmission nodes given a network topology, given a mapping and association of the plurality of computerized data transmission nodes to the network topology and associations between computerized data transmission nodes and the plurality of computerized data transmission nodes, and estimated traffic characteristics and demands between mapped and associated computerized data transmission nodes; and calculating bandwidth allocations for the network topology by the electronic bandwidth checker by determining whether all flows can be routed without overloading any transmission links from the plurality of data transmission links relative to predetermined bandwidth constraints, with all possible paths (Liu, page 3, Suppose (sf, tf) being the (source, sink) of control traffic flow f. Let df denotes the demand (throughput) of f. Let F= {f= (sf, tf, df} } be the set of ail the control traffic. Let Fe ¢ F be the inter-controller traffic that Fc= {f= (sf, tf, df) |sf < C, tfe C}. Let «f denote all the possible non-loop paths for f< F, and let k= ufkf. Let variable X( K) denote the amount of flow sent along path K, VK € k" and see page 4 Section V.E "Routability Check"). 
Allowable Subject Matter
Claims 4 – 11 and 15 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and, if the 112 rejection above is resolved.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Kumar et al, US 2015/0036536 A1: a method for generating NoC topology by establishing number and configuration of routers to connect the components, defining eligible communication paths and channels, which may include identifying the sequence of routers to be .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        16th September 2021